Exhibit 99.1 IMMEDIATE RELEASE Contact: Mark Johnson Sr. Director, Investor Relations mjohnson@atyrpharma.com 858-223-1163 aTyr Pharma Presents Analyses of Resolaris Phase 1b/2 Trial in Patients with Limb Girdle Muscular Dystrophy 2B and Facioscapulohumeral Muscular Dystrophy at the American Academy of Neurology 69th Annual Meeting -Resolaris Demonstrated Favorable Safety Profile and Promising Signals of Clinical Activity - -Resolaris has FDA Fast Track and Orphan Drug Designation for Limb Girdle Muscular Dystrophy 2B (LGMD2B) and Facioscapulohumeral Muscular Dystrophy (FSHD)- [DRAFT] SAN DIEGO – April 24, 2017 – aTyr Pharma, Inc. (Nasdaq: LIFE), a biotherapeutics company engaged in the discovery and development of Physiocrine-based therapeutics to address severe, rare diseases, today announced its participation as part of the Emerging Science Platform Session at the upcoming American Academy of Neurology (AAN) 69th Annual Meeting to be held April 22 – 28, 2017 in Boston, MA.
